UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1014



IRFAN SHOUKAT GORAIA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-745-803)


Submitted:   July 25, 2007                 Decided:   August 10, 2007


Before MICHAEL and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert A. Remes, CARLINER & REMES, P.C., Washington, D.C., for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, John P. Devaney, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Irfan Shoukat Goraia, a native and citizen of Pakistan,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) upholding the immigration judge’s denial of his

motion for a continuance.       We have reviewed the record pertaining

to the denial of Goraia’s motion and find no abuse of discretion.

See Lendo v. Gonzales, ___ F.3d ___, ___, 2007 WL 1982038, *1 (4th

Cir.     July   10,    2007)   (setting     forth   standard   of   review).

Accordingly, we deny the petition for review for the reasons stated

by the Board.         See In re: Goraia, A79-745-803 (B.I.A. Dec. 11,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                    - 2 -